Title: To Benjamin Franklin from Patrick Murphy et al., 17 September 1783
From: Murphy, Patrick
To: Franklin, Benjamin


          
            Sir,
            Bourdox September the 17th. 1783
          
          I hope Yr. Honr. will look into the Affair As Our Case is Verry hard at present and take it into Yr. Serious Considration As Wee Are Strangers here And Cant Get abirth too Any part Likewise to let Yr. Honr. know that Wee have Been in his Majesties Service All this War We Want to Go home Or To the West indies As Wee Are Determined Not to Go to England But Willing To Serve in the Merchant Service as Usual So Wee hope Yr. honr. will Relieve us in Our poor. & low Situation the Number of Us is 26. Running in Debt And Expect to Go to Goal Except Yr. Hr. Does Something in Our Behalf in So Doing Youl Oblige And Serve Yr. humble & faithful Servants till Death Wee Humbly Beg And Request of Yr. Honour To Write A few lines in Our Behalf to Mr. Bunfill in Bourdeaux Yr. Verry humble Servants—
          
            Patrick MurphyJoseph MitchelMathew JacksonWm. Brien
          
         
          Notation: Brien. 17 Sept. 1783.
        